Citation Nr: 1518528	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  05-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of the evaluation for the Veteran's service-connected lumbar spine degenerative disc disease with arthritis from a 40 percent disability rating to a 20 percent disability rating, effective November 21, 2014, was proper.

3.  Whether the reduction of the evaluation for the Veteran's service-connected left knee patellar chondromalacia with meniscus tear from a 20 percent disability rating to a 10 percent disability rating, effective November 21, 2014, was proper.

4.  Whether the reduction of the evaluation for the Veteran's service-connected left hip strain with limited flexion from a 20 percent disability rating to a 10 percent disability rating, effective November 21, 2014, was proper.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to November 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2013 and January 2014 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the January 2013 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent disability rating, effective July 19, 2012.  

In the January 2014 rating decision, the RO, in part, reduced the evaluation for the Veteran's service-connected lumbar spine degenerative disc disease with arthritis from a 40 percent disability rating to a 20 percent disability rating, effective November 21, 2014; reduced the evaluation for the Veteran's service-connected left knee patellar chondromalacia with meniscus tear from a 20 percent disability rating to a 10 percent disability rating, effective November 21, 2014; and reduced the evaluation for the Veteran's service-connected left hip strain with limited flexion from a 20 percent disability rating to a 10 percent disability rating, effective November 21, 2014.

Additionally, in a January 2014 decision, the Board noted that the issue of entitlement to a TDIU had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred the TDIU claim to the AOJ for appropriate action.

However, in a July 2014 Joint Motion to Modify the Decision, the United States Court of Appeals for Veterans Claims (Court), the Court modified the decision to reflect that the issue of entitlement to a TDIU was remanded rather than referred.  As a result, the issue of entitlement to a TDIU is now currently before the Board.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of whether the reductions of the Veteran's service-connected lumbar spine degenerative disc disease, left knee patellar chondromalacia with meniscus tear and left hip strain were proper and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has not resulted in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In an October 2012 letter, prior to the date of the issuance of the appealed January 2013 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).   Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

The October 2012 letter also provided the Veteran with information pertaining to the assignment of disa0bility ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in December 2012 and November 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the December 2012 and November 2014 examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor her representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

In this case, in a January 2013 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent disability evaluation, effective July 19, 2012 under Diagnostic Code 9411.  

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014). 

Factual Background and Analysis

A March 2002 VA mental health treatment note reported that the Veteran experienced significant stress as a result of her daughter's abduction.  She denied suicidal ideation.  The Veteran had not slept since the abduction and had difficulty concentrating and remembering.  She had flashbacks, depression, withdrawal, startled response and hypervigilance.  The diagnosis was PTSD. A GAF score of 45 was assigned.

The Veteran underwent a VA examination in December 2012.  A GAF score of 48 was assigned.  The examiner opined that the Veteran's occupational and social impairment with respect to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran had been married for 29 years and had 3 children who were not doing well as 2 of them had addictions.  The Veteran currently resided with her husband and all 3 of her adult children.  She enjoyed hiking and reading however she was not able to engage in these activities.  She liked to be alone and noted that she had no friends and did not socialize with others.  Since 1999, she has worked at Presbyterian Hospital in various departments on a full time basis.  She was currently experiencing some stress associated with additional tasks and changes.  She reported that she cried all of the time and did not have the energy she used to have.  She had problems with concentration as she could not focus.  She indicated that suicidal thoughts began 6 weeks ago but denied current suicidal or homicidal ideation and denied plan or intent as suicide was against her religion.  The examiner noted that in 2004 she began seeking outpatient behavioral health services due to PTSD symptoms.  She reportedly had a nervous breakdown and was placed in a 12 week PTSD program.  The Veteran currently had symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; mild memory loss, flattened affect, and disturbances of motivation and mood.  She also had difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships and impaired impulse control.

The examiner indicated that the Veteran endorsed experiencing a variety of moderate to severe PTSD signs and symptoms including repeated disturbing memories, thoughts or images of the stressful experience from the past; repeated disturbing dreams of the stressful experience from the past; feeling very upset when something reminded her of the stressful experience from the past; having physical reactions (e.g. heart pounding, trouble breathing, sweating) when something reminded her of the stressful experience; avoiding thinking about or talking about the stressful experience or avoiding having feelings related to the stressful experience; avoiding activities or situations because they reminded her of the stressful experience from the past; trouble remembering important parts of the stressful experience from the past; loss of interest in activities that she used to enjoy; feeling distant or cut off from other people; feeling emotionally numb or being unable to have loving feelings for others; feeling as if her future somehow will be cut short; trouble falling or staying asleep; feeling irritable and/or having angry outbursts; difficulty concentrating; being super alert watchful or on guard; feeling jumpy or easily startled; and difficulty falling and staying asleep.  The examiner indicated that these ongoing symptoms severely impaired her quality of life, her social functioning, and her occupational functioning.  The examiner determined that the Veteran was capable of managing her financial affairs.

The Veteran underwent a VA examination in November 2014.  The examiner noted that after completing the psychosocial history and mental status examination, the Veteran displayed current PTSD symptoms which were in the moderate to severe range.  She endorsed a variety of PTSD signs and symptoms including repeated disturbed memories, thoughts or images of the stressful military experiences of the past, repeated disturbing dreams of the stressful military experiences of the past; feeling upset when something reminded her of the of the stressful military experience from the past; having physical reactions (e.g. heart pounding, sweating, dizziness) when something reminded her of the stressful military experience; avoiding thinking about or talking about the stressful experience or avoiding having feelings related to the stressful military experience; avoiding activities or situations because they reminded her of the stressful military experience from the past; trouble remembering important parts of the stressful military experience from the past; loss of interest in activities that she used to enjoy; feeling distant or cut off from other people; feeling as if his future somehow will be cut short; feeling irritable; difficulty concentrating; being super alert watchful or on guard; feeling jumpy or easily startled; and difficulty falling and staying asleep.  These ongoing symptoms impaired her quality of life, her social functioning, and her occupational functioning.  

The Veteran had been married for 31 years and had 3 adult children.  She lived with her husband and a son.  She reported significant isolation as she "doesn't go anywhere" and she indicated that she "no longer cares about self-appearance".  She reported having huge ups and downs which had worsened since her last examination.  Her husband had bipolar disorder and 2 of her 3 children have addiction problems.  She reported having no friends or acquaintances and was only close to her daughter and children who live locally.  She reported that she was not as involved in her interests and did not read as much due to concentration difficulties.  She also tended to have recurrent thoughts of death.  Since 1999 she has continued to work full time at the Presbyterian Hospital as a medical records technician.  She reported having conflicts with her boss.  She also reported concerns with irritability but denied escalation of verbal outbursts.  She noted significant difficulty with short term memory, concentration, and forgetfulness which has led to frequent errors with work.  She reported multiple depressive symptoms.  She denied suicidal and homicidal ideation but noted recurring thoughts of death.  She had related guilt and regret over her military service.  Her self-reported depressive symptoms included sadness, crying spells, worthlessness, loss of energy, reduced self-esteem, helplessness, hopelessness, excessive worry and decreased libido.  She reported substantial sleep disturbance which had worsened over the last couple of years.  She indicated concerns with panic and anxiety and she avoided triggers of cues that reminded her of her service.  She had significant anxiety with crowds and shopping and often experienced panic and anxiety symptoms.  She noted impairments in her short term and long term memories and had difficulty recalling positive memories in the past.  She noted concerns with suspiciousness and heightened startle response.  Her activities of daily living were intact but there were noted mild impairments.  Her symptoms were depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work a worklike setting; and obsessional rituals which interfere with routine activities.  The examiner indicated that the Veteran was capable was managing her own financial affairs.  The examiner opined that the Veteran's PTSD symptoms caused functional impairments that negatively impacted her occupational functioning in a sedentary and physical work setting.  The examiner concluded that the Veteran's occupational and social impairment with respect to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.

As noted above, to warrant the assignment of a 100 percent disability rating under Diagnostic Code 9411, the Veteran's PTSD must have manifested in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

After reviewing evidence of record as a whole, to include the Veteran's ongoing VA treatment reports, her VA examination reports, and her credible lay statements, the Board finds that the assignment of an initial disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted.

The Veteran was most recently afforded VA examinations in December 2012 and November 2014.  After reviewing the Veteran's medical history and upon interview and examination of the Veteran, the December 2012 and November 2014VA examiners both pertinently concluded that the Veteran's PTSD symptomatology manifested in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood," which corresponds squarely with the schedular requirements for the assignment of a 70 percent disability rating.  Indeed, at no point did the December 2012 and November 2014 VA examiners or any other examiner or treating physician find that the Veteran's PTSD causes total occupational and social impairment, as is required for the assignment of a 100 percent rating.

In not granting a 100 percent schedular rating for PTSD, the Board is not minimizing the severity of the Veteran's symptoms.  The Board notes that the evidence demonstrates that the Veteran experiences significant social impairment as a result of her PTSD.  It was noted that she had significant isolationism and she reported having no friends or acquaintances.  However, she remains married and has relationships with her children.

Furthermore, as noted above, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Here, total occupational impairment is not demonstrated as the Veteran continues to be employed on a full time basis as a medical records technician at a hospital.

The Board notes that the Veteran reported that she had a stressful job and a poor relationship with her boss.  She has also described various physical and mental limitations she believes impair her ability to work.  However, the fact remains that despite these difficulties, the Veteran remains gainfully employed on a full time basis.  Thus, total occupational impairment has not been demonstrated.  Occupational impairment is clearly demonstrated, but such pathology is contemplated in the assignment of a 70 percent rating.  Additionally, the Board notes that the December 2012 or November 2014 VA examiners did not indicate that the Veteran experienced total occupational and social impairment which would warrant a 100 percent evaluation.

Although the Veteran's symptomatology includes past suicidal ideation, as is contemplated by a 70 percent rating, it was also noted that the Veteran did not have any plan or intent to suggest she was a danger to herself.  Additionally, the evidence of record simply does not demonstrate that her PTSD has caused total occupational and social impairment.  

The Veteran has also had GAF scores ranging from 45 to 48.  These GAF scores are largely consistent with the assignment of a 70 percent disability rating.  

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected PTSD.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its December 2014 decision, the RO, in part, reduced the evaluation for the Veteran's service-connected lumbar spine degenerative disc disease with arthritis from a 40 percent disability rating to a 20 percent disability rating, effective November 21, 2014; reduced the evaluation for the Veteran's service-connected left knee patellar chondromalacia with meniscus tear from a 20 percent disability rating to a 10 percent disability rating, effective November 21, 2014; and reduced the evaluation for the Veteran's service-connected left hip strain with limited flexion from a 20 percent disability rating to a 10 percent disability rating, effective November 21, 2014. 

In a January 2015 correspondence, the Veteran filed a notice of disagreement (NOD) with the knee, back and hip reductions of the December 2014 rating decision.

While the Veteran expressed disagreement with the December 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of whether the reductions of the Veteran's service-connected lumbar spine degenerative disc disease, left knee patellar chondromalacia with meniscus tear and left hip strain were proper remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claim for TDIU, the Board notes that further development and adjudication of the Veteran's claim for whether the reductions of the Veteran's service-connected lumbar spine degenerative disc disease, left knee patellar chondromalacia with meniscus tear and left hip strain were proper may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran addressing the matters of whether the reductions of the Veteran's service-connected lumbar spine degenerative disc disease, left knee patellar chondromalacia with meniscus tear and left hip strain were proper; including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue(s) are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


